      Case 2:r              9-SVW-E Document 36 Filed 05/13/19 Page 1 of 13 Page ID #:174




            1    COLLINSON,DAEHNKE,INLOW & GRECO                                     'R.' ~~
                                                                                               S
                 Laura E. Inlow, Esq., State Bar No. 130584                                         ~'T
                                                                                                           .,~
                                                                                                          ~OIJRT
            2    Email: 1aura.inlow(7a,cdislaw.com
            3
                 Lenore C. Kelly, Esq., State Bar No. 170891                          MqY ~ ~
                                                                                                   ZQ~s
                 Email : lenore.kellv(~cdiQlaw.com                            CEh~T~
            4    21515 Hawthorne Blvd., Suite 800                             e1' ~~~' 1F~'r~~
                 Torrance, CA 90503
                                                                                                     ~,=JrY
            5    Telephone:(424)212-7777
                 Facsimile:(424)212-7757
            6
                 ~ Attorneys for Defendant, COUNTY OF LOS ANGELES
            7

            8
                                               UNITED STATES DISTRICT COURT
            9
                                      CENTRAL DISTRICT OF CALIFORNIA — WESTERN DNISION
           10
0          11 ~ CHANCE NIKKOL DENOVO,                                CASE NO.2:18-cv-06589 SVW(Ex)
U
w
           12
~ ~~~                                    Plaintiff,
~ ~~~      13
o ~~~
J Na N
                                                                  [~]   STIPULATED PROTECTNE
zO ~
           14
                                 V.
                                                                  ORDER
u;m°~
Y w~—
_ ~U       15    COtJNT'Y OF LOS ANGELES;a public
w ~w~-
Q  U c~
                 entity; SHERIFF JAMES MCDONNELL,in
p ~Z N     16    his individual and official capacities;
                 DEPUTY JANE DOE,in her individual and
o ~°~            official capacities; DEPUTY JOHN DOE,in             Action Filed: July 31, 2018
           17
~ N    W
Z N    H         his individual and official capacities; and
J
0          18    DOES 3 through 10, inclusive, Jointly and
U                Severally,
           19
                                        Defendants.
           20
                 1.      A.PURPOSES AND LIMITATIONS
           21
                        Discovery in this action is likely to involve production of confidential, proprietary, or
           22
                 private information for which special protection from public disclosure and from use for any
           23
                 purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
           24
                 stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
           25
                 acknowledge that this Order does not confer blanket protections on all disclosures or responses
           26
                 to discovery and that the protection it affords from public disclosure and use extends only to the
           27
                 limited infoiniation or items that are entitled to confidential treatment under the applicable legal
           28

                                                           -1-
                                          PROPOSED STIPULATED PROTECTIVE ORDER
        Case 2::            589-SVW-E Document 36 Filed 05/13/19 Page 2 of 13 Page ID #:175




             1      principles. The parties fiurther acknowledge, as set forth in Section 12.3, below, that this

             2      Stipulated Protective Order does not entitle them to file confidential information under seal;

             3      Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will

             4      be applied when a party seeks permission from the court to file material under seal

             5              B. GOOD CAUSE STATEMENT

             6              Good cause exists for entry of this order. As Plaintiffs are seeking and Defendants nay

             7      produce, among other things, third party private and confidential information; portions of the

             8      personnel files of the deputy personnel involved in the subject incident, which contains

             9      confidential information, and information the County of Los Angeles regards as official
            10      information; performance evaluations, work schedules/logs and rosters, and training records for
0           11     the involved deputy personnel; administrative investigation files, which contain sensitive
U
W
        n   12      materials which the County of Los Angeles believes need special protection from public
o~Sm m ~
~ ~~~
            13 ( disclosure.
o =~=
J ~<N
Z p ~ '°
w mo~       14             The documents identified in this Protective Order, which Defendants believe in good
Y w~-
2~Vn        15     faith constitute or embody confidential information which the County of Los Angeles maintains
w °W~
    N
o ~Z
  Q ~~
        N
            16 ~ as strictly confidential and are otherwise generally unavailable to the public, or which may be
  _ ~ N
O ~Q v


Z `~'
  ~     r
        W
            17     privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
J
0           18     decisions, or common law, are therefore enritled to heightened protection from disclosure.
U
            19     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
            20     over confidentiality of discovery materials, to adequately protect information the parties are
            21     entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
            22     such material in preparation for and in the conduct of trial, to address their handling at the end of
            23     the litigation, and serve the ends ofjustice, a protective order for such information is justified in
            24     this matter. It is the intent of the parties that informarion will not be designated as confidential
            25     for tactical reasons and that nothing be so designated without a good faith belief that it has been
            26     maintained in a confidential, non-public manner, and there is good cause why it should not be
            27     part of the public record of this case.
            28     2.     DEFINITIONS

                                                                   -~-
                                             PROPOSED STIPULATED PROTECTIVE ORDER
      Case 2:~J8-cv-06589-SVW-E Document 36 Filed 05/13/19 Page 3 of 13 Page ID #:176




             1           2.1     Action: This pending federal lawsuit.

            2            2.2     Challen~g Party: A Party or Non-Party that challenges the designation of

            3    information or items under this Order.
            4            2.3    '`CONFIDENTIAL" Information or Items: infoiniation (regardless of how it is

            5    generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

            6    of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
            7            2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their support

            8 ~ staff.

            9            2.5     Desimating Party: A Party or Non-Party that designates information or items that
           10    it produces in disclosures or in responses to discovery as'`CONFIDENTIAL."
0          11            2.6     Disclosure or Discovery Material: all items or information, regardless of the
U
W
~$         iZ    medium or manner in which it is generated, stored, or maintained (including, among other• things,
~ m~,~
~ ~~~      13
o ~~=            testimony, transcripts, and tangible things), that are produced or generated in disclosures or
J ~¢ N
Z p~~
w m o~     14    responses to discovery in this matter.
zz~~=      15            2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
=o
Q   =U n
p ~~N
  a e      16    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
O u'o~
~~ ~
Z N  W
           17    consultant in this Action.
      H
J
J
0          18            2.8     House Counsel: attorneys who are employees of a party to this Action. House
U
           19    Counsel does not include Outside Counsel of Record or any other outside counsel.
           20            2.9    Non-Party: any natural person, partnership, corporation, association, or other legal

           21    entity not named as a Party to this action.
           22            2.10   Outside Counsel of Record: attorneys who are not employees of a party to this
           23    Action but are retained to represent or advise a party to this Action and have appeared in this
           24    Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
           25    that party, and includes support staff.
           26            2.11   Party: any party to this Action, including all of its officers, directors, board,
           27    departments, divisions, employees, consultants, retained experts, and Outside Counsel of Record
           28 (and their support staffs).

                                                           -3-
                                          PROPOSED STIPULATED PROTECTIVE ORDER
       Case 2:       -cv-06589-SVW-E Document 36 Filed 05/13/19 Page 4 of 13 Page ID #:177




                1           2.12    Producing Party: A Party or Non-Party that produces Disclosure or Discovery

                2    Material in this Action.

                3           2.13    Professional Vendors: persons or entities that provide litigation support services

                4   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                5    organizing, storing, or retrieving data in any form or medium) and their employees and

                6    subcontractors.

                7           2.14   Protected Material: any Disclosure or Discovery Material that is designated as

                8   "CONFIDENTIAL."

                9           2.15 Receiving Party: A Party that receives Disclosure or Discovery Material from a

               10   Producing Party.

 0             11   3.      SCOPE
 w
'~
 n 4
V~
 (         N   12           The protections conferred by this Stipulation and Order cover not only Protected Material
 W ~ ("7


 o ~~ N
 J h¢N
               13   (as defined above), but also (1) any information copied or extracted from Protected Material;(2)

               14   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 w m °~
 Y w~LL
z ~ ~~         15   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
a ~ W~
o ~~~          16           Any use of Protected Material at trial shall be governed by the orders of the trial judge.
cn ~ ~ W
°
Z              17   This Order does not govern the use of Protected Material at trial.
 J

0              18   4.     DURATION
U
               19          Even after final disposition of this litigation, the confidentiality obligations imposed by

               20   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
               21   order otherwise directs. Final disposition shall be deemed to be the later of(1) dismissal of all
               22   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
               23   the completion and e~chaustion of all appeals, rehearings, remands, trials, or reviews of this
               24   Action, including the time limits for filing any morions or applications for extension of time
               25   pursuant to applicable law.
               26   5.     DESIGNATING PROTECTED MATERIAL

               27          5.1     Exercise of Restraint and Care in Designating Material for Protection.
               28

                                                             -4-
                                            PROPOSED STIPULATED PROTECTIVE ORDER
        Case 2:                9-SVW-E Document 36 Filed 05/13/19 Page 5 of 13 Page ID #:178




              1           Each Party or Non-Party that designates information or items for protection under this

             2    Order must take care to Iimit any such designation to specific material that qualifies under the

             3    appropriate standards. The Designating Party must designate for protection only those parts of
             4    material, documents, items, or oral or written communications that qualify so that other portions

             5    of the material, documents, items, or communications for which protection is not warranted are
             6    not swept unjustifiably within the ambit of this Order.
             7            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
             8    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
             9    unnecessarily encumber the case development process or to impose unnecessary expenses and
            10    burdens on other parties) may expose the Designating Party to sanctions.
0           11           5.2     Manner and Timing of Desi ngations.           Except as otherwise provided in this
U
W
        r   12    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
    m m~
    W
    ' o
      ff

o ~~~       13    ordered, Disclosure or Discovery Material that qualifies for protection under this Order must be
J yaN
Z ~~~
            14    clearly so designated before the material is disclosed or produced.
w m°~
Y w --
_ ~U n
W =W r
            15           Designation in conformity with this Order requires:
Q  U N
p ~~N       16
    a                   (a)      for information in documentary form (e.g., paper or electronic documents, but
o ~o~
~~          17    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
Z N     H
J
J
0           10    Party affix at a minimum, the legend "CONFIDENTIAL" (hereinafter "CONFIDENTIAL
U
            19    legend''), to each page that contains protected material. The legend must not obstruct a Party's
            20    ability to view the contents of that document. If only a portion or portions of the material. on a
            21    page qualifies for protection, the Producing Party also must clearly identify the protected
            22    portions)(e.g., by making appropriate markings in the margins).
            23           A Party or Non-Party that makes original documents available for inspection need not
            24    designate them for protection until after the inspecting Party has indicated which documents it
            25    would like copied and produced. During the inspection and before the desi~,mation, all of the
            26    material made available for inspection shall be deemed "CONFIDENTIAL." After the inspecting
            27 Party has identified the documents it wants copied and produced, the Producing Party must

            28    determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                                            -5-
                                          PROPOSEll STIPULATED PROTECTIVE ORDER
        Case 2::                     9-SVW-E Document 36 Filed 05/13/19 Page 6 of 13 Page ID #:179




                 1    before     producing     the   specified   documents, the     Producing     Party   must   affix   the
              2 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a portion or

             3        portions of the material on a page qualifies for protection, the Producing Party also must clearly

             4        identify the protected portions)(e.g., by making appropriate markings in the margins).

             5              (b)         for testimony given in depositions that the Designating Party identify the

             6       Disclosure or Discovery Material on the record, before the close of the deposition all protected

             7       testimony.

             8              (c)         for information produced in some form other than documentary and for any other

             9       tangible items, that, at a minimum, the Producing Party affix in a prominent place on the exterior

            10       of the container or containers in which the information is stored the legend "CONFIDENTIAL.''
0           11       If only a portion or portions of the information warrants protection, the Producing Party, to the
U
W

    o       12       extent pracricable, shall identify the protected portion(s).
~ ~~~
3~~~
o'~~        13                 5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
J ~a N
Z pZ~~
            14       designate qualified information or items does not, standing alone, waive the Designating Party's
w m°~
Y w~—
_ ~U~       15       right to secure protection under this Order for such material. Upon rimely correction of a
a ~ZN
o       N
            16       designation, the Receiving Party must make reasonable efforts to assure that the material is
Z=~~
o "O~
(
/J ~    J   17       treated in accordance with the provisions of this Order.
Z N     H
J
J
0           18                 5.4     Privilege Lois. If a party withholds information that is responsive to a discovery
U
            19       request by claiming that it is privileged or otherwise protected from discovery, that party shall
            20       promptly prepare and provide a privilege log that is sufficiently detailed and informative for the
            21       opposing party to assess whether a document's designation as privileged is justified. See
            22       Fed.RCiv.P. 26(b)(5). The privilege log shall set forth the privilege relied upon and specify
            23       separately for each document or for each category of similarly situated documents:
            24                   (a) the title and description of the document, including number of pages or Bates-
            25                                number range;
            26                   (b) the subject matter addressed in the document;
            27                  (c) the identity and position of its author(s);
            28                  (d) the identity and posirion of all addressees and recipients;

                                                                 -6-
                                                PROPOSED STIPULATED PROTECTIVE ORDER
       Case 2                  9-SVW-E Document 36 Filed 05/13/19 Page 7 of 13 Page ID #:180




             1                (e) the date the document was prepared and, if different, the dates) on which it was

             2                        sent to or shared with persons other than its author(s); and

             3                (fl the specific basis for the claim that the document is privileged and protected.

             4           Communications involving counsel that post-date the filing of the complaint need not be

             5   placed on a privilege log

             6   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

             7           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

             S   confidentiality at any time that is consistent with the Court's Scheduling Order.
             9           6.2      Meet and Confer. The Challenging Party shall iniriate the dispute resolution

            10   process under Local Rule 37.1 et seq.
0           11           6.3      Failing informal resolution between parties, the Designating Party may file and
W
            12   serve a Motion for a Protective Order with the Court strictly pursuant to Local Rule 37, including
xsS~~
    F Nr

o ~~~       13   the Joint Stipulation Procedure. The parties agree that if the Motion for Protective Order is filed
J ~¢ N
Z p Z~?
            14   within 21 days of the written challenge (subject to extension upon agreement of the Parties), the
w m°~
zzQ~        15
_ ~U~
    O  ~
                 Material will retain its original designation until the Court rules on the Motion for a Protective
Q ~~N
o
    =U N

            16   Order. If the Designating Party does not file a motion within the 21-day period following a
    _ ~ N
Q ~O
d~ ~   J    17   challenge, the material is no longer designated as CONFIDENTIAL INFORMATION for
Z N    H
J
J
0           10   purposes ofthis Stipulation, but that change in designation does not bar the Producing Party from
U
            19   subsequently filing a motion for a protective order.
            20   7.      ACCESS TO AND USE OF PROTECTED MATERLAL
            21          7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed
            22   or produced by another Party or by a Non-Party in connection with this Action only for
            23   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
            24   disclosed only to the categories of persons and under the conditions described in this Order.
            25   When the Action has been terminated, a Receiving Party must comply with the provisions of
            26   section 13 below (FINAL DISPOSITION).
            27          Protected Material must be stored and maintained by a Receiving Party at a location and
            28   in a secure manner that ensures that access is limited to the persons authorized under this Order.

                                                             -7-
                                           PROPOSED STIPliLATED PROTECTIVE ORDER
        Case 2:                      -E Document 36 Filed 05/13/19 Page 8 of 13 Page ID #:181




              1           7.2    Disclosure of "CONFIDENTIAL" Inforniation or Items. Unless otherwise

              2   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

              3   disclose any information or item designated "CONFIDENTIAL" only to:

              4          (a)the Receiving Party's Outside Counsel of Record in this Action, as well as

              5   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

              6   information for this Action;

              7          (b)the officers, directors, and employees(including House Counsel) of the

              8   Receiving Party to whom disclosure is reasonably necessary for this Action;

              9          (c) Experts (as defined in this Order) ofthe Receiving Party to whom

             10   disclosure is reasonably necessary for this Action and vvho have signed the "Acknowledgment
0            11   and Agreement to Be Bound"(Exhibit A);
U
W
        r    12         (d)the court and its personnel;
~iS m ~,~
3~~~
O ~$~
             13          (e)court reporters and their staff;
    -N
Z ❑ ~
             14         (fl professional jury or trial consultants, mock jurors, and Professional Vendors to whom
LLim~~
Y w~—
_ ~U         15          disclosure is reasonably necessary for this Action and who. have signed the
w ~W~-
Q FU N
       Z N

Da ¢
   ~v
             16          "Acknowledgment and Agreement to Be Bound"(Exhibit A);
 _ ~ N
O
(n ~
    N Q~

        J    17         (g)the author or recipient of a document containing the information or a
ZN      W
J
J
0            18   custodian or other person who otherwise possessed or knew the information;
U
             19         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to

             20   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
             21   witness sign the "Acknowledgment and Agreement to Be Bound" form attached as Exhibit A
             22   hereto; and (2) they will not be permitted to keep any confidential information unless they sign
             23   the "Acknowledgment and Agreement to Be Bound''(Exhibit A), unless otherwise agreed by the
             24   Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
             25   to depositions that reveal Protected Material may be separately bound by the court reporter and
             26   may not be disclosed to anyone except as permitted under this Stipulated Protective Order; and
             27         (i) any mediator or settlement officer, and their supporting personnel, mutually
             28   agreed upon by any of the parties engaged in settlement discussions.

                                                                 8
                                          PROPOSED STIPULATED PROTECTIVE ORDER
      Case 2:j                9-SVW-E Document 36 Filed 05/13/19 Page 9 of 13 Page ID #:182




             1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

             2   LITIGATION

             3           If a Party is served with a subpoena or a court order issued in other litigation that compels

             4   disclosure of any information or items designated in this Action as "CONFIDENTIAL," that

             5 ~ ~ Party must:

             6          (a)      promptly notify in writing the Designating Party. Such notification shall include a

             7   copy ofthe subpoena or court order;

             8          (b)      promptly notify in writing the party who caused the subpoena or order to issues in

             9   the other litigation that some or all of the material covered by the subpoena or order is subject to

            10   this Protecrive Order. Such notification shall include a copy of this Stipulated Protective Order;
0           11 l and
w
~g          12          (c)      cooperate with respect to all reasonable procedures south to be pursued by the
~ mM~
~ r~~
a ~~~       13   Designating Party whose Protected Material maybe affected.
J Na N
Z pz~g
            14           If the Designating Party timely seeks a protective order, the Party served with the
w m°~
Y w-~-
2 ~Un       15   subpoena or court order shall not produce any information designated in this action as
W ~w~
o~~N
 a ~        16 "CONFIDENTIAL" before a determination by the court from which the subpoena or order
O „'O~v
N~    w     17   issued, unless the Party has obtained the Designating Party's permission. The Designating Party
Z N   1--
J
J
0           18   shall bear the burden and expense of seeking protection in that court of its confidential material
U
            19 ' and nothing in these provisions should be construed as authorizing or encouraging a Receiving

            20   Party in this Action to disobey a lawful directive from another court.
            21   9.      ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PROD_U_CED 1N THIS
            22   LITIGATION
            23          (a)      The terms of this Order are applicable to information produced by a Non-Party in
            24   this Action and designated as "CONFIDENTIAL." Such information produced by Non-Parties in
            25   connection with this litigation is protected by the remedies and relief provided by this Order.
            26   Nothing in these provisions should be construed as prohibiting allon-Party from seeking
            27   additional protections.
            28         (b)       In the event that a Party is required, by a valid discovery request, to

                                                            -9-
                                           PROPOSED STIPULATED PROTECTIVE ORDER
      Case 2:1          589-SVW-E Document 36 Filed 05/13/19 Page 10 of 13 Page ID #:183




             1   produce allon-Party's confidential information in its possession, and the Party is subject to an

             2   agreement with the Non-Party not to produce the Non-Pairty's confidential information, then the

             3   Party shall:

             4                  (1)     promptly notify in writing the Requesting Party and the Non-Party

             5   that some or all of the information requested is subject to a confidentiality agreement with a

             6   Non-Party;

             7                  (2)     promptly provide the Non-Party with a copy of the Stipulated

             8   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific

             9   description of the infoirnation requested; and

            10                  (3)     make the information requested available for inspection by the Non-Party,
0
U
            11                  ifrequested.
W
~$          12          (c)     If the Non-Party fails to seek a protecrive order from this court within 14
~ ~~~
~ r$~
            13   days of receiving the notice and accompanying information, the Receiving Party may produce
o'er=
J ~a N
Z j~ a
            14   the Non-Party's confidential information responsive to the discovery request. If the Non-Party
w m°~
Y w~—
_ ~U        15   timely seeks a protective order, the Receiving Party shall not produce any information in its
w ~w~
Q  U w
p ~Z N      16   possession or control that is subject to the confidentiality agreement with the Non-Party before a
      ~ N

Q N O~
{n ~
Z N
     J
       W
            17   deternunation by the court. Absent a court order to the contrary, the Non-Party shall bear the
       H
J
J
0           10   burden and expense of seeking protection in this court of its Protected Material.
+~
            19   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

            20          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
            21   Material to any person or in any circumstance not authorized under this Sripulated Protective
            22   Order, the Receiving Party must unmediately (a) notify in writing the Designating Party of the
            23   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
            24   Protected Material, (c} inform the person or persons to whom unauthorized disclosures were
            25   made of all the terms of this Order, and (d) request such person or persons to execute the
            26 "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit A.

            27   1 1.   INADVERTENT PRODUCTION OF PRNILEGED OR OTHERWISE PROTECTED
            28          MATERIAL.

                                                           -1 o-
                                         PROPOSED STIPL-LATED PROTECTIVE ORDER
      Case 2::            6589-SVW-E Document 36 Filed 05/13/19 Page 11 of 13 Page ID #:184




              1      When a Producing PatTy gives notice to Receiving Parties that certain inadvertently produced

              2      material is subject to a claim of privilege or other protection, the obligations of the Receiving

              3     Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

              4     intended to modify whatever procedure may be established in an e-discovery order that provides

              5     for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

              6 (e), insofar as the parties reach an a~eement on the effect of disclosure of a communication or

              7     information covered by the attorney-client privilege or work product protection, the parties may

              8     incorporate their agreement in the stipulated protective order submitted to the court.

              9     12.     MISCELLANEOUS

            10              12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
0           11      seek its modification by the Court in the future.
U
w
            12              12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
o2Sm~~
~ ~$~
            13      Order no Party waives any right it otherwise would have to object to disclosing or producing any
o ~~~
J ~a N
Z Q~
            14      information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
u;m°~
Z Z¢~
2~ V n      15      no Party waives any right to object on any ground to use in evidence of any of the material
W ~W~
p ~~N       16      covered by this Protective Order.
    _ ~ N
0~O ~
(n ~ J      17              12.3   Filing Protected Material. A Party that seeks to file under seal any Protected
z~
J
J
0           18      Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
U
            19      seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
            20      a Party's request to file Protected Material under seal is denied by the court, then the Receiving
            21      Party may file the information in the public record unless otherwise instructed by the court.
            22      13.    FINAL DISPOSITION.
            23 ',          After the final disposition of this Action (as defined in paragraph 4), within 60 days of a
            24      written request by the Designating Party, or another period of time agreed upon by the parties,
            25      each Receiving Party must return all Protected Material to the Producing Party or destroy such
            26      material. As used in this subdivision, "all Protected Material" includes all copies, abstracts,
            27      compilations, summaries, and any other format reproducing or capturing any of the Protected
            28      Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

                                                              -11-
                                             PROPOSED STIPULATED PROTECTIVE ORDER
        Case 2:i              9-SVW-E Document 36 Filed 05/13/19 Page 12 of 13 Page ID #:185




              1    submit a written certification to the Producing Party (and, if not the same person or entity, to the

              2    Designating Party) by the 60 day or agreed upon deadline that (1) identifies (by category, where

              3    appropriate) all the Protected Material that was returned or destroyed and (2)affirms that the

              4    Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

              5    format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

              6    Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

              7    and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

              8    reports, attorney work product, and consultant and expert work product, even if such materials

              9 ~ contain Protected Material. Any such archival copies that contain or constitute Protected

             10 ~ Material remain subject to this Protective Order as set forth in Section 4(DURATION).
0            11    14.      Any violation of this Order may be punished by any and all appropriate measures
 U
 W
~ $ ~.       12    including, without limitation, contempt proceedings and/or monetary sanctions.
,~m
  ~~~
o
' N ~~
     p
             13             IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
ZO~
       X
     Boa     14                    2
w m LL LL
Y w =+ —           DATED: May ~ ~ ,2019                  BERJIS MYERS
=~U          15
W =w~-                                                      S ~           i
o~Z~    N
             16
  a
  = ~N
O ~°~                                                    Attorneys for Plainti
(f~ ~J       17
Z N
J
        I~
                                                         CHANCE NIKK4~ ENOVO
J
0            10
U
                   DATED: May's ,2019                      LLIN                       INLOW & GRECO
             19

             20
                                                        LEjtURA E. INLOW       I
             21                                         LENORE C. KELLY
                                                        Attorneys for Defendants,
             22                                         COUNTY OF LOS ANGELES,DEPUTY CHRISTINA L.
                                                        ARNOTT,and DEPUTY JUSTIN A. BOULDEN
             23

             24
                   FOR GOOD CAUSE SHOWN,IT IS SO O
             25
                   Dated:      '3 /
             26                                                   Hon. Charles F. Eick
                                                                  U.S. Magistrate Judge
             27                                                   United States District Court

             28

                                                                   -~z-
                                           PROPOSED STIPULATED PROTECTIVE ORDER
      Case 2:1~~-cv-06589-SVW-E Document 36 Filed 05/13/19 Page 13 of 13 Page ID #:186




              1                                           EXHIBIT A
              2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3             I,                                   [print or type full name], of
              4                         [print or type full address], declare under penalty of perjury that I
              5   have read in its entirety and understand the Stipulated Protective Order that was issued by
              6   the United States District Court for the Central District of California on               in
              7 ~ ~ the case of Chance Nikkol DeNovo v. County ofLos Angeles, et al., Case No. 2:1 S-cv-

              8   06589-SVW(Ex). I agree to comply with and to be bound by all the terms of this
              9   Stipulated Protective Order and I understand and acknowledge that failure to so comply
             10   could expose me to sanctions and punishment in the nature of contempt. I solemnly
0            11   promise that I will not disclose in any manner any information or item that is subject to
w
             12   this Stipulated Protective.Order to any person or entity except in strict compliance with
,~m~,^
    F-' ~N
~ 700^       13 ~ the provisions of this Order.
J ~¢ N
Z p ~~
        X    14          I further agree to submit to the jurisdiction ofthe United States District Court for
w m°LL
Y w~—
Z Z c~S~     15   the Central District of California for the purpose of enforcing the terms of this Stipulated
w °w~
p ~~N        16   Protective Order, even if such enforcement proceedings occur after termination of this
   a a
o  ~O`-
(n ~  J      17 I action.
Z N     F
J
J
0            10          I hereby appoint                                   [print or type full name]of
U
             19                                                     [print or type full address and telephone
             20   number] as my California agent for service of process in connection with this action or
             21   any proceedings related to enforcement of this Stipulated Protective Order.
             22         Date:
             23          City and State where sworn and signed:
             24

             25         Printed name:
             26

             27         Signature:
             28

                                                          -13-
                                         PROPOSED STIPULATED PROTECTIVE ORDER
